Title: To George Washington from Joseph Valentine, 23 November 1768
From: Valentine, Joseph
To: Washington, George



Sir
Novr 23d 1768

Jack now sets off from Queens ⟨mutilated⟩th Taylor and ⟨h⟩is family to soffolk ⟨he also mutilated⟩ the negro ⟨mutilated Sam⟩ & 85 lb. of wool from your Qur in K. Wm and 3 Casks of Cyder from Rockahock which is all the appels wod make[.] I am very shore th⟨ei⟩r was not half the appels ass I Saw their alittle while before they w⟨e⟩re got and people has ben ⟨seen⟩ toating them

off in the night how to prevent those things I Can’t tel ass ⟨thes⟩ Seen by negros. I am Very short of goods for Mr Custises people this year though I Shall get them all Cloahed with what I Can get th⟨em⟩ I shall Cloath 140 people of Mr Custises this year and you Can Judg Sir what Quantity of Cotten and linning it will take to Cloath so many people. I Remain Sir your most humble Sert

Joseph Valentine

